DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to Applicant’s Request for Continued Examination filed on 1 July 2020.
Claims 1 – 11 are pending and examined below. The Examiner acknowledges that claims 12 – 20 are cancelled by Applicant.  

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1 July 2020 has been entered.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12 August 2019, 7 January 2020 and 21 January 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the Examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following feature must be shown or the feature must be cancelled from the claim.  
Claim 2 – “when said closure member is in said proximal-most starting position, said distal end of said closure member is located on said plane and said plane intersects said jaw pivot axis.”  Figs. 37 – 40 show the closure member (closure tube segment 2030) in the proximal-most position wherein the distal end (distal end 2035) of the closure member is located on a plane that is spaced distally from the jaw pivot axis (axis of anvil trunnions 1822) by a positive amount of distance.  Applicant’s Detailed Drawings do not show the closure member in the proximal-most position wherein the distal end of the closure member is located on a plane intersects the jaw pivot axis or, in other words, spaced distally from the jaw pivot axis by zero inches.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

[AltContent: textbox (Shelton, IV et al. (US 2016/0174983 A1) – Annotated fig. 12)]Claims 1 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over Shelton, IV et al. (US 2016/0174983 A1), hereinafter Shelton.

    PNG
    media_image3.png
    685
    355
    media_image3.png
    Greyscale
[AltContent: connector][AltContent: textbox (B)][AltContent: arrow][AltContent: textbox (Shelton, IV et al. (US 2016/0174983 A1) – Annotated fig. 13)]
Regarding claim 1, Shelton discloses a surgical instrument (10, fig. 1), comprising:
an elongate shaft assembly (100, 200, fig. 5) defining a shaft axis (longitudinal shaft axis SA-SA, fig. 5); 
a first end effector jaw (210, fig. 6) coupled to said elongate shaft assembly (100, 200); and 
a second end effector jaw (250, fig. 6) coupled to said first end effector jaw (210) for selective pivotal travel relative thereto between a fully open position (fig. 12) and a fully closed position (fig. 13) about a non-moving jaw pivot axis (non-movable anvil axis A-A, fig. 6) that is transverse to said shaft axis and extends therethrough ([0176], ll. 11 – 27), wherein said elongate shaft assembly (100, 200) comprises a closure member (120, 123, 130, fig. 6) that is axially movable between a proximal-most starting position (A, annotated fig. 12) corresponding to said fully open position of said second end effector jaw (250) (as shown in annotated fig. 12; [0178]) and an ending position (B, annotated fig. 13) corresponding to a fully closed position of said second end effector jaw (250) relative to said first end effector jaw (210) (as shown in annotated fig. 13), and wherein, 

Shelton does not explicitly disclose a distal end thereof is located on a plane that is spaced distally from said jaw pivot axis a distance measured along said shaft axis that is no more than 0.090 inches.
However, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the distance such that the distance measured along said shaft axis that is no more than 0.090 inches, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involve only routine skill in the art.  In re Aller, 105 USPQ 233.
Please note the surgical instrument of Shelton anticipates all of the structural features of Applicant’s claimed invention except the claimed distance between the distal end of closure member and the jaw pivot axis.  Both Applicant’s Detailed Drawings, specifically figs. 37 – 39, and Shelton’s fig. 12, show the surgical instrument having a positive distance between the distal end of closure member and the jaw pivot axis, and it would be obvious to try distances between the distal end of closure member and the jaw pivot axis to find the optimal or workable range for the surgical instrument.   
 
Regarding claim 2, Shelton discloses the invention as recited in claim 1.

However, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the distance such that the distance measured along said shaft axis zero inches wherein the distal end of the closure member is located on the plane intersecting the jaw pivot axis, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involve only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 3, Shelton discloses the invention as recited in claim 1.
Shelton does not explicitly disclose said distance is within 0.010 - 0.060 inches.
However, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the distance such that the distance measured along said shaft axis is within 0.010 - 0.060 inches, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involve only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 4, Shelton discloses the invention as recited in claim 1.
Shelton further discloses said closure member (120, 123, 130, fig. 6) comprises an axially movable distal closure tube segment (130, fig. 12) comprising a closure cam 

Regarding claim 5, Shelton discloses the invention as recited in claim 1.
Shelton further discloses said first end effector jaw (210, fig. 6) comprises an elongate channel configured to operably support a surgical fastener cartridge (230, fig. 6) therein ([0174], ll. 1 – 3) and wherein said second end effector jaw (250, fig. 6) comprises an anvil ([0176], ll. 1 – 3).

Regarding claim 6, Shelton discloses the invention as recited in claim 5.
Shelton further discloses said anvil (250, fig. 6) comprises an anvil body (252, fig. 6); and an anvil mounting portion (260, fig. 6) comprising an anvil cam surface (270, fig. 6) and a pair of laterally extending anvil trunnions (264, 268, fig. 6) configured to be pivotally supported in corresponding openings (214, 216, fig. 6) in said elongate channel (210, fig. 6).

Regarding claim 7, Shelton discloses the invention as recited in claim 6.
Shelton further discloses said closure member (120, 123, 130, fig. 6) comprises an axially movable distal closure tube segment (130, fig. 12) comprising a closure cam surface (122, fig. 12) configured to cammingly engage said anvil cam surface (270, fig. 12) on said anvil (250, fig. 12) as said axially movable distal closure tube segment (130) 

Regarding claim 8, Shelton discloses the invention as recited in claim 7.
Shelton further discloses said elongate shaft assembly (100, fig. 1) comprises a spine assembly (159, fig. 6) operably coupled to said elongate channel (210, fig. 6); and a proximal closure tube assembly (123, fig. 6) movably supported for axial travel relative to said spine assembly (159) ([0178], ll. XX – XX describes closure tube assembly 120 is axially movable and [0179], ll. XX – XX describes closure tube assembly 120 comprises proximal closure tube shaft 123) and pivotally coupled to said axially movable distal closure tube segment (130, fig. 6) ([0179], ll. 4 – 9).

Regarding claim 9, Shelton discloses the invention as recited in claim 8.
Shelton further discloses said proximal closure tube assembly (123, fig. 6) operably interfaces with a closure system configured to selectively apply axial closure and opening motions to said proximal closure tube assembly (123) ([0179], ll. 4 – 8 describes proximal closure tube segment 123 interfaces with the closure system wherein [0178] describes the closure system axially moves closure tube assembly 120 to close and open anvil 250 as shown in figs. 12, 13).

Regarding claim 10, Shelton discloses the invention as recited in claim 9.


Regarding claim 11, Shelton discloses the invention as recited in claim 9.
Shelton further discloses said closure system is supported by a housing (housing of robotic system 13, fig. 4) that operably interfaces with a robotic controlled actuator ([0178], ll. 13 – 17 describes the closure system powered by a motor arrangement supported in housing of robotic system 13 of the robotic apparatus of fig. 4).

Response to Arguments
Applicant’s arguments, filed 1 July 2020, with respect to the rejection of claims 1 – 2 and 4 – 10 under 35 USC §102(a)(1) and the rejection of claims 3 and 11 under 35 USC §103 have been fully considered and are persuasive.  Therefore, the rejections has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Shelton IV et al. (US 2016/0174983 A1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G SHUTTY whose telephone number is 571-272-3626.  The examiner can normally be reached on 7:30 am - 5:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THANH TRUONG can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID G SHUTTY/           Examiner, Art Unit 3731                                                                                                                                                                                             	22 February 2021

/THANH K TRUONG/           Supervisory Patent Examiner, Art Unit 3731